United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Erlanger, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1930
Issued: December 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from November 13, 2006 and June 25,
2007 decisions of the Office of Workers’ Compensation Programs terminating his wage-loss
compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits.
FACTUAL HISTORY
On June 21, 2004 appellant, then a 61-year-old transportation passenger screener, filed a
traumatic injury claim alleging that he injured his left leg and lower back while screening a
housekeeping buffer on a rolling stand. He tilted the buffer back, it slipped and he held the
buffer to prevent it from falling off the stand. The Office accepted appellant’s claim for a

lumbosacral sprain. It placed him on the periodic compensation rolls for temporary total
disability as of August 12, 2004. Appellant’s application for disability retirement was effective
on March 24, 2005.
In a report dated October 14, 2004, Dr. Gary L. Ray, an attending pain management and
rehabilitation specialist, stated that appellant was experiencing back and left leg pain. He noted
that appellant had experienced low back problems for 10 years. A magnetic resonance imaging
(MRI) scan of appellant’s lumbar spine revealed preexisting multilevel lumbosacral spondylosis,
facet arthropathy and multilevel mild central stenosis. Dr. Ray stated that appellant’s June 21,
2004 employment-related lumbosacral sprain had aggravated his preexisting back conditions.
On May 9, 2005 he stated that appellant continued to have tenderness in his back. Appellant had
decreased range of motion with pain on movement of the spine. Dr. Ray opined that he had
permanent work restrictions, including no lifting over 50 pounds and limited bending.
In a March 30, 2005 report, Dr. Richard T. Sheridan, a Board-certified orthopedic
specialist and Office referral physician, reviewed appellant’s medical history and provided
findings on examination. He found that appellant had no objective findings and no evidence of
radiculopathy. Dr. Sheridan opined that appellant had no residuals from his June 21, 2004 workrelated lumbosacral sprain and could return to his regular job without restrictions.
Due to a conflict in the medical opinion evidence between Dr. Ray and Dr. Sheridan as to
whether appellant continued to have residuals of his June 21, 2004 employment-related
lumbosacral sprain, the Office referred appellant, together with the case file, statement of
accepted facts and a list of questions, to Dr. John W. Wolf, Jr., a Board-certified orthopedic
surgeon, for an impartial medical examination. In an August 17, 2006 report, Dr. Wolf reviewed
appellant’s medical history and provided findings on physical examination, as follows:
“[Appellant] stands rather than sits during the medical history taking. He leans
against the examining table with his posterior thighs. [Appellant] stands
constantly in a position of flexion at his hips and low back. He is unable to walk
on his toes or heels on either the left or right side. When asked to take his shoes
and socks off, [appellant] braces himself when he lifts his right leg because he
states that he cannot trust bearing his weight on his left leg. [His] calf
circumferences are unequal. Maximum calf circumference on the right is 43
[centimeters] compared to 42 [centimeters] on the left. Right and left straight leg
raising cause low back pain. There is significant decreased range of motion of the
lumbar spine in all planes. [Appellant] cannot assume the erect position without
significant discomfort. Deep tendon reflexes are absent at the knees and ankles
bilaterally. He moves with great difficulty. There is generalized tenderness to
palpation over the entire lumbar spine. There is palpable lumbar muscle spasm.
“The evidence in the file has been carefully reviewed. It is difficult to conclude
that [appellant’s] present condition is as a result of a lumbar strain. It is more
likely that the acute lumbar strain has resolved and that his current problem is the
result of preexisting conditions, including lumbar spondylosis and facet joint
arthropathy. [Appellant] has had intermittent lumbar symptoms for a period of 10

2

years at least. It is my opinion that his current symptoms are as a result of his
previous spine problems and not directly the result of an acute lumbar strain.
“In his present condition, [appellant] is not able to perform the duties of his dateof-injury job ... without limitations. [Appellant] has limitation of motion of his
spine, pain, weakness in his left leg, inability to ambulate for any significant
length of time or distance and he is also uncomfortable sitting. These current
conditions, however, are difficult to ascribe to his work-related injury. It is my
professional opinion at this time that [appellant] is not capable of performing any
type of physical labor since he is not able to walk or sit comfortably. Based on
the findings of his MRI [scan] and the duration of his symptoms, I believe that his
condition is permanent.
“The plan of treatment for [appellant] would include weight loss, exercises and
medical pain management.... I believe that his condition will require continuing
medical treatment, but his condition is not due solely to his work-related injury.”
On August 31, 2006 the Office provided a list of questions to Dr. Wolf and asked him to
clarify his opinion regarding appellant’s accepted lumbosacral sprain and his nonwork-related
back problems.
In a supplemental report dated September 13, 2006, Dr. Wolf stated:
“You were kind enough to attach the [Federal Employees’ Compensation Act]
definitions of several terms. I have read all of the definitions and I think the one
that applies is ‘temporary aggravation.’ The definition supplied is ‘The
preexisting condition is worsened or made more severe for a time with no residual
alteration of the underlying condition and without leaving any continuing
impairment beyond that time.’ As you are aware, the MRI [scan] of [appellant’s]
lumbar spine, [dated July 6, 2004], showed chronic changes but no acute changes.
The EMG [electromyogram] performed [on November 5, 2004] indicated no
evidence of radiculopathy. An examination by John Brannan, M.D., dated
[August 26, 2005], contains the following sentence, ‘Based on [appellant’s] lack
of structural abnormalities, I am at a loss as to why he is doing so poorly from a
functional standpoint….’ [Appellant’s] accepted work-related injury was ‘lumbar
strain.’ The sequel of a lumbar strain should cease within 90 days under most
circumstances. In assessing [appellant], it is important to realize that he has had
back pain for at least 10 years.
“It is my professional opinion that [appellant’s] current problem is not a result of
a recent work-related injury. The lumbar strain that he sustained on [June 21,
2004] has resolved. I do not believe that [appellant] has any residuals from his
work injury of [June 21, 2004].
“[Appellant] is currently not capable of performing his former position; however,
I do not believe that this is due to work-related residuals. I believe this is due to

3

his underlying chronic back problem that was worsened by deconditioning and
obesity.”
On September 28, 2006 the Office advised appellant of its proposed termination of his
wage-loss compensation and medical benefits on the grounds that the weight of the medical
evidence established that he had no residuals from his June 21, 2004 employment-related
lumbosacral sprain. There was no response from appellant.
On November 13, 2006 the Office terminated appellant’s wage-loss compensation and
medical benefits on the grounds that the weight of the medical evidence established that he had
no residuals from his work-related lumbosacral sprain sustained on June 21, 2004.
On November 27, 2006 appellant requested an oral hearing before an Office hearing
representative that was held on March 27, 2007.
By decision dated June 25, 2007, an Office hearing representative affirmed the
November 13, 2006 termination decision.1
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 The Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.3 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that require further medical treatment.5
Section 8123(a) of the Federal Employees’ Compensation Act provides that “if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary [of Labor] shall appoint a third physician who shall
make an examination.”6 Where a case is referred to an impartial medical specialist for the

1

Subsequent to the June 25, 2007 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

Barry Neutach, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

3

Id.

4

See Del K. Rykert, 40 ECAB 284 (1988).

5

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

6

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).

4

purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.7
ANALYSIS
Appellant’s claim for an injury on June 21, 2004 was accepted for a lumbosacral sprain.
Due to the conflict in the medical opinion evidence between Dr. Ray and Dr. Sheridan as to
whether appellant had any continuing disability or medical condition causally related to his
accepted back condition, the Office referred him to Dr. Wolf for an impartial medical
examination.
Dr. Wolf was provided with appellant’s case file and a statement of accepted facts. He
provided a complete and accurate factual and medical history. Dr. Wolf noted that appellant had
experienced intermittent lumbar symptoms for at least 10 years. He indicated that a July 6, 2004
MRI scan of his lumbar spine showed chronic changes but no acute changes related to
appellant’s June 21, 2004 lumbosacral sprain. A November 5, 2004 EMG indicated no evidence
of radiculopathy. Dr. Wolf provided findings on physical examination that included decreased
range of motion in his lumbar spine and generalized tenderness to palpation and lumbar muscle
spasm. He opined that appellant’s work-related lumbar sprain was a temporary aggravation of
his preexisting underlying back conditions and that the lumbar sprain had resolved. Dr. Wolf
noted that the sequel of a lumbar strain generally resolved within 90 days. He opined that
appellant had no residuals from his June 21, 2004 employment-related lumbosacral sprain.
Dr. Wolf’s current symptoms were the result of preexisting conditions, including lumbar
spondylosis and facet joint arthropathy, worsened by deconditioning and obesity.
The Board finds that Dr. Wolf’s thorough and well-rationalized report is entitled to
special weight. His report establishes that appellant has no continuing disability or medical
condition causally related to his employment-related lumbosacral sprain sustained on
June 21, 2004. Therefore, the Office met its burden of proof in terminating appellant’s wageloss compensation and medical benefits based on the medical opinion of Dr. Wolf.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s wageloss compensation and medical benefits effective November 13, 2006.

7

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 25, 207 and November 13, 2006 are affirmed.
Issued: December 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

